--------------------------------------------------------------------------------

[tmxlogo.jpg]

FORM 5D

ESCROW AGREEMENT
VALUE SECURITY

THIS AGREEMENT is made as of the 3rd day of May, 2011

AMONG:

MANAS PETROLEUM CORPORATION

(the “Issuer”)

AND:

EQUITY FINANCIAL TRUST COMPANY

(the “Escrow Agent”)

AND:

EACH OF THE UNDERSIGNED SECURITYHOLDERS OF THE ISSUER (a “Securityholder” or
“you”)

(collectively, the “Parties”)

This Agreement is being entered into by the Parties under Exchange Policy 5.4 -
Escrow, Vendor Consideration and Resale Restrictions (the Policy) in connection
with a Listing Application. The Issuer will be a Tier 2 Issuer as described in
Policy 2.1 - Initial Listing Requirements.

For good and valuable consideration, the Parties agree as follows:

PART 1           ESCROW

1.1        Appointment of Escrow Agent

The Issuer and the Securityholders appoint the Escrow Agent to act as escrow
agent under this Agreement. The Escrow Agent accepts the appointment.

1.2        Deposit of Escrow Securities in Escrow

(1)

You are depositing the securities (escrow securities) listed opposite your name
in Schedule “A” with the Escrow Agent to be held in escrow under this Agreement.
You


FORM 5D ESCROW AGREEMENT Page 1 (as at June 14, 2010)    


--------------------------------------------------------------------------------


will immediately deliver or cause to be delivered to the Escrow Agent any share
certificates or other evidence of these securities which you have or which you
may later receive.

      (2)

If you receive any other securities (additional escrow securities):

      (a)

as a dividend or other distribution on escrow securities;

      (b)

on the exercise of a right of purchase, conversion or exchange attaching to
escrow securities, including securities received on conversion of special
warrants;

      (c)

on a subdivision, or compulsory or automatic conversion or exchange of escrow
securities; or

      (d)

from a successor issuer in a business combination, if Part 6 of this Agreement
applies,

     

you will deposit them in escrow with the Escrow Agent. You will deliver or cause
to be delivered to the Escrow Agent any share certificates or other evidence of
those additional escrow securities. When this Agreement refers to escrow
securities, it includes additional escrow securities.

      (3)

You will immediately deliver to the Escrow Agent any replacement share
certificates or other evidence of additional escrow securities issued to you.

1.3        Direction to Escrow Agent

The Issuer and the Securityholders direct the Escrow Agent to hold the escrow
securities in escrow until they are released from escrow under this Agreement.

PART 2           RELEASE OF ESCROW SECURITIES

2.1        Release Provisions

The provisions of Schedules Value Security Escrow Agreement for Tier 1 Issuer
B(1) and Value Security Escrow Agreement for Tier 2 Issuer B(2) are incorporated
into and form part of this Agreement.

2.2        Additional escrow securities

If you acquire additional escrow securities in connection with the transaction
to which this agreement relates, those securities will be added to the
securities already in escrow, to increase the number of remaining escrow
securities. After that, all of the escrow securities will be released in
accordance with the applicable release schedule.

2.3        Delivery of Share Certificates for Escrow Securities


FORM 5D ESCROW AGREEMENT Page 2 (as at June 14, 2010)    

--------------------------------------------------------------------------------

The Escrow Agent will send to each Securityholder any share certificates or
other evidence of that Securityholder’s escrow securities in the possession of
the Escrow Agent released from escrow as soon as reasonably practicable after
the release.

2.4        Replacement Certificates

If, on the date a Securityholder’s escrow securities are to be released, the
Escrow Agent holds a share certificate or other evidence representing more
escrow securities than are to be released, the Escrow Agent will deliver the
share certificate or other evidence to the Issuer or its transfer agent and
request replacement share certificates or other evidence. The Issuer will cause
replacement share certificates or other evidence to be prepared and delivered to
the Escrow Agent. After the Escrow Agent receives the replacement share
certificates or other evidence, the Escrow Agent will send to the Securityholder
or at the Securityholder’s direction, the replacement share certificate or other
evidence of the escrow securities released. The Escrow Agent and Issuer will act
as soon as reasonably practicable.

2.5        Release upon Death

(1)

If a Securityholder dies, the Securityholder’s escrow securities will be
released from escrow. The Escrow Agent will deliver any share certificates or
other evidence of the escrow securities in the possession of the Escrow Agent to
the Securityholder’s legal representative provided that:

      (a)

the legal representative of the deceased Securityholder provides written notice
to the Exchange of the intent to release the escrow securities as at a specified
date which is at least 10 business days and not more than 30 business days prior
to the proposed release; and

      (b)

the Exchange does not provide notice of its objection to the Escrow Agent prior
to 10:00 a.m. (Vancouver time) or 11:00 a.m. (Calgary time) on such specified
date.

      (2)

Prior to delivery the Escrow Agent must receive:

      (a)

a certified copy of the death certificate; and

      (b)

any evidence of the legal representative’s status that the Escrow Agent may
reasonably require.


FORM 5D ESCROW AGREEMENT Page 3 (as at June 14, 2010)    


--------------------------------------------------------------------------------

2.6        Exchange Discretion to Terminate

If the Escrow Agent receives a request from the Exchange to halt or terminate
the release of escrow securities from escrow, then the Escrow Agent will comply
with that request, and will not release any escrow securities from escrow until
it receives the written consent of the Exchange.

2.7        Discretionary Applications

The Exchange may consent to the release from escrow of escrow securities in
other circumstances and on terms and on conditions it deems appropriate.
Securities may be released from escrow provided that the Escrow Agent receives
written notice from the Exchange.

2.8        Early Release

(1)

Upon the Escrow Agent being notified by the Exchange that the Issuer has
demonstrated that its Qualifying Property, as defined by the Exchange, in
Mongolia meets the definition of a Tier 1 Property (Notification), as defined by
the Exchange, the Issuer’s release schedule will be retroactively replaced as
follows:


Applicable Schedule Pre-Notification Applicable Schedule Post-Notification
Schedule B(2) Schedule B(1)


(2)

Within 10 days of Notification, the Escrow Agent must release any escrow
securities from escrow securities which under the new release schedule would
have been releasable at a date prior to the Notification.

PART 3           EARLY RELEASE ON CHANGE OF ISSUER STATUS

3.1        Early Release – Graduation to Tier 1

(1)

When a Tier 2 Issuer becomes a Tier 1 Issuer, the release schedule for its
escrow securities changes.

    (2)

If the Issuer reasonably believes that it meets the Initial Listing Requirements
of a Tier 1 Issuer as described in Policy 2.1 – Initial Listing Requirements,
the Issuer may make application to the Exchange to be listed as a Tier 1 Issuer.
The Issuer must also concurrently provide notice to the Escrow Agent that it is
making such an application.

    (3)

If the graduation to Tier 1 is accepted by the Exchange, the Exchange will issue
an Exchange Bulletin confirming final acceptance for listing of the Issuer on
Tier 1. Upon issuance of this Bulletin the Issuer must immediately:


  (a)

issue a news release:


  (i)

disclosing that it has been accepted for graduation to Tier 1; and


FORM 5D ESCROW AGREEMENT Page 4 (as at June 14, 2010)    


--------------------------------------------------------------------------------


  (ii)

disclosing the number of escrow securities to be released and the dates of
release under the new schedule; and


  (b)

provide the news release, together with a copy of the Exchange Bulletin, to the
Escrow Agent.


(4)

Upon completion of the steps in section 3.1(3) above, the Issuer’s release
schedule will be replaced as follows:


Applicable Schedule Pre-Graduation Applicable Schedule Post-Graduation Schedule
B(2) Schedule B(1)


(5)

Within 10 days of the Exchange Bulletin confirming the Issuer’s listing on Tier
1, the Escrow Agent must release any escrow securities from escrow securities
which under the new release schedule would have been releasable at a date prior
to the Exchange Bulletin.

PART 4           DEALING WITH ESCROW SECURITIES

4.1        Restriction on Transfer, etc.

Unless it is expressly permitted in this Agreement, you will not sell, transfer,
assign, mortgage, enter into a derivative transaction concerning, or otherwise
deal in any way with your escrow securities or any related share certificates or
other evidence of the escrow securities. If a Securityholder is a private
company controlled by one or more Principals of the Issuer, the Securityholder
may not participate in a transaction that results in a change of its control or
a change in the economic exposure of the Principals to the risks of holding
escrow securities.

4.2        Pledge, Mortgage or Charge as Collateral for a Loan

Subject to Exchange acceptance, you may pledge, mortgage or charge your escrow
securities to a financial institution as collateral for a loan, provided that no
escrow securities or any share certificates or other evidence of escrow
securities will be transferred or delivered by the Escrow Agent to the financial
institution for this purpose. The loan agreement must provide that the escrow
securities will remain in escrow if the lender realizes on the escrow securities
to satisfy the loan.

4.3        Voting of Escrow Securities

Although you may exercise voting rights attached to your escrow securities, you
may not, while your securities are held in escrow, exercise voting rights
attached to any securities (whether in escrow or not) in support of one or more
arrangements that would result in the repayment of capital being made on the
escrow securities prior to a winding up of the Issuer.

4.4        Dividends on Escrow Securities

You may receive a dividend or other distribution on your escrow securities, and
elect the manner of payment from the standard options offered by the Issuer. If
the Escrow Agent receives a


FORM 5D ESCROW AGREEMENT Page 5 (as at June 14, 2010)    

--------------------------------------------------------------------------------

dividend or other distribution on your escrow securities, other than additional
escrow securities, the Escrow Agent will pay the dividend or other distribution
to you on receipt.

4.5        Exercise of Other Rights Attaching to Escrow Securities

You may exercise your rights to exchange or convert your escrow securities in
accordance with this agreement.

PART 5           PERMITTED TRANSFERS WITHIN ESCROW

5.1        Transfer to Directors and Senior Officers

(1)

You may transfer escrow securities within escrow to existing or, upon their
appointment, incoming directors or senior officers of the Issuer or any of its
material operating subsidiaries, if the Issuer’s board of directors has approved
the transfer and provided that:

      (a)

you make application to transfer under the Policy at least 10 business days and
not more than 30 business days prior to the date of the proposed transfer; and

      (b)

the Exchange does not provide notice of its objection to the Escrow Agent prior
to 10:00 a.m. (Vancouver time) or 11:00 a.m. (Calgary time) on such specified
date.

      (2)

Prior to the transfer the Escrow Agent must receive:

      (a)

a certified copy of the resolution of the board of directors of the Issuer
approving the transfer;

      (b)

a certificate signed by a director or officer of the Issuer authorized to sign,
stating that the transfer is to a director or senior officer of the Issuer or a
material operating subsidiary and that any required acceptance from the Exchange
the Issuer is listed on has been received;

      (c)

an acknowledgment in the form of Form 5E signed by the transferee; and

      (d)

a transfer power of attorney, completed and executed by the transferor in
accordance with the requirements of the Issuer’s transfer agent.

5.2        Transfer to Other Principals

(1)

You may transfer escrow securities within escrow:

      (a)

to a person or company that before the proposed transfer holds more than 20% of
the voting rights attached to the Issuer’s outstanding securities; or

      (b)

to a person or company that after the proposed transfer


FORM 5D ESCROW AGREEMENT Page 6 (as at June 14, 2010)    


--------------------------------------------------------------------------------


  (i)

will hold more than 10% of the voting rights attached to the Issuer’s
outstanding securities, and

        (ii)

has the right to elect or appoint one or more directors or senior officers of
the Issuer or any of its material operating subsidiaries,

       

provided that:


  (c)

you make an application to transfer under the Policy at least 10 business days
and not more than 30 business days prior to the date of the proposed transfer;
and

        (d)

the Exchange does not provide notice of its objection to the Escrow Agent prior
to 10:00 a.m. (Vancouver time) or 11:00 a.m. (Calgary time) on such specified
date.


(2)

Prior to the transfer the Escrow Agent must receive:

          (a)

a certificate signed by a director or officer of the Issuer authorized to sign,
stating that:

          (i)

the transfer is to a person or company that the officer believes, after
reasonable investigation, holds more than 20% of the voting rights attached to
the Issuer’s outstanding securities before the proposed transfer; or

          (ii)

the transfer is to a person or company that:

          (A)

the officer believes, after reasonable investigation, will hold more than 10% of
the voting rights attached to the Issuer’s outstanding securities; and

          (B)

has the right to elect or appoint one or more directors or senior officers of
the Issuer or any of its material operating subsidiaries

         

after the proposed transfer; and

          (iii)

any required approval from the Exchange or any other exchange on which the
Issuer is listed has been received;

          (b)

an acknowledgment in the form of Form 5E signed by the transferee; and

          (c)

a transfer power of attorney, completed and executed by the transferor in
accordance with the requirements of the Issuer’s transfer agent.

5.3        Transfer upon Bankruptcy


FORM 5D ESCROW AGREEMENT Page 7 (as at June 14, 2010)    

--------------------------------------------------------------------------------


(1)

You may transfer escrow securities within escrow to a trustee in bankruptcy or
another person or company entitled to escrow securities on bankruptcy provided
that:

        (a)

you make application to transfer under the Policy at least 10 business days and
not more than 30 business days prior to the date of the proposed transfer; and

        (b)

the Exchange does not provide notice of its objection to the Escrow Agent prior
to 10:00 a.m. (Vancouver time) or 11:00 a.m. (Calgary time) on such specified
date.

        (2)

Prior to the transfer, the Escrow Agent must receive:

        (a)

a certified copy of either

        (i)

the assignment in bankruptcy filed with the Superintendent of Bankruptcy, or

        (ii)

the receiving order adjudging the Securityholder bankrupt;

        (b)

a certified copy of a certificate of appointment of the trustee in bankruptcy;

        (c)

a transfer power of attorney, duly completed and executed by the transferor in
accordance with the requirements of the Issuer’s transfer agent; and

        (d)

an acknowledgment in the form of Form 5E signed by

        (i)

the trustee in bankruptcy or

        (ii)

on direction from the trustee, with evidence of that direction attached to the
acknowledgement form, another person or company legally entitled to the escrow
securities.

5.4        Transfer Upon Realization of Pledged, Mortgaged or Charged Escrow
Securities

(1)

You may transfer escrow securities you have pledged, mortgaged or charged under
section 4.2 to a financial institution as collateral for a loan within escrow to
the lender on realization provided that:

      (a)

you make application to transfer under the Policy at least 10 business days and
not more than 30 business days prior to the date of the proposed transfer; and

      (b)

the Exchange does not provide notice of its objection to the Escrow Agent prior
to 10:00 a.m. (Vancouver time) or 11:00 a.m. (Calgary time) on such specified
date.

      (2)

Prior to the transfer the Escrow Agent must receive:

      (a)

a statutory declaration of an officer of the financial institution that the
financial institution is legally entitled to the escrow securities;


FORM 5D ESCROW AGREEMENT Page 8 (as at June 14, 2010)    


--------------------------------------------------------------------------------


  (b)

evidence that the Exchange has accepted the pledge, mortgage or charge of escrow
securities to the financial institution;

        (c)

a transfer power of attorney, executed by the transferor in accordance with the
requirements of the Issuer’s transfer agent; and

        (d)

an acknowledgement in the form of Form 5E signed by the financial institution.

5.5        Transfer to Certain Plans and Funds

(1)

You may transfer escrow securities within escrow to or between a registered
retirement savings plan (RRSP), registered retirement income fund (RRIF) or
other similar registered plan or fund with a trustee, where the beneficiaries of
the plan or fund are limited to you and your spouse, children and parents
provided that:

      (a)

you make application to transfer under the Policy at least 10 business days and
not more than 30 business days prior to the date of the proposed transfer; and

      (b)

the Exchange does not provide notice of its objection to the Escrow Agent prior
to 10:00 a.m. (Vancouver time) or 11:00 a.m. (Calgary time) on such specified
date.

      (2)

Prior to the transfer the Escrow Agent must receive:

      (a)

evidence from the trustee of the transferee plan or fund, or the trustee’s
agent, stating that, to the best of the trustee’s knowledge, the annuitant of
the RRSP or RRIF or the beneficiaries of the other registered plan or fund do
not include any person or company other than you and your spouse, children and
parents;

      (b)

a transfer power of attorney, executed by the transferor in accordance with the
requirements of the Issuer’s transfer agent; and

      (c)

an acknowledgement in the form of Form 5E signed by the trustee of the plan or
fund.

5.6        Effect of Transfer Within Escrow

After the transfer of escrow securities within escrow, the escrow securities
will remain in escrow and released from escrow under this Agreement as if no
transfer has occurred, on the same terms that applied before the transfer. The
Escrow Agent will not deliver any share certificates or other evidence of the
escrow securities to transferees under this Part 5.

5.7        Discretionary Applications

The Exchange may consent to the transfer within escrow of escrow securities in
other circumstances and on such terms and conditions as it deems appropriate.


FORM 5D ESCROW AGREEMENT Page 9 (as at June 14, 2010)    

--------------------------------------------------------------------------------

PART 6           BUSINESS COMBINATIONS

6.1        Business Combinations

This Part applies to the following (business combinations):

(a)

a formal take-over bid for all outstanding securities of the Issuer or which, if
successful, would result in a change of control of the Issuer

    (b)

a formal issuer bid for all outstanding equity securities of the Issuer

    (c)

a statutory arrangement

    (d)

an amalgamation

    (e)

a merger

    (f)

a reorganization that has an effect similar to an amalgamation or merger

6.2        Delivery to Escrow Agent

(1)

You may tender your escrow securities to a person or company in a business
combination. At least five business days prior to the date the escrow securities
must be tendered under the business combination, you must deliver to the Escrow
Agent:

      (a)

a written direction signed by you that directs the Escrow Agent to deliver to
the depositary under the business combination any share certificates or other
evidence of the escrow securities and a completed and executed cover letter or
similar document and, where required, transfer power of attorney completed and
executed for transfer in accordance with the requirements of the Issuer’s
depository, and any other documentation specified or provided by you and
required to be delivered to the depositary under the business combination;

      (b)

written consent of the Exchange; and

      (c)

any other information concerning the business combination as the Escrow Agent
may reasonably require.

6.3        Delivery to Depositary

(1)

As soon as reasonably practicable, and in any event no later than three business
days after the Escrow Agent receives the documents and information required
under section 6.2, the Escrow Agent will deliver to the depositary, in
accordance with the direction, any share certificates or other evidence of the
escrow securities, and a letter addressed to the depositary that


  (a)

identifies the escrow securities that are being tendered;


FORM 5D ESCROW AGREEMENT Page 10 (as at June 14, 2010)    


--------------------------------------------------------------------------------


  (b)

states that the escrow securities are held in escrow;

        (c)

states that the escrow securities are delivered only for the purposes of the
business combination and that they will be released from escrow only after the
Escrow Agent receives the information described in section 6.4;

        (d)

if any share certificates or other evidence of the escrow securities have been
delivered to the depositary, requires the depositary to return to the Escrow
Agent, as soon as practicable, the share certificates or other evidence of
escrow securities that are not released from escrow into the business
combination; and

        (e)

where applicable, requires the depositary to deliver or cause to be delivered to
the Escrow Agent, as soon as practicable, share certificates or other evidence
of additional escrow securities that you acquire under the business combination.

6.4        Release of Escrow Securities to Depositary

(1)

The Escrow Agent will release from escrow the tendered escrow securities
provided that:

        (a)

you or the Issuer make application to release the tendered securities under the
Policy on a date at least 10 business days and not more than 30 business days
prior to the date of the proposed release date; and

        (b)

the Exchange does not provide notice of its objection to the Escrow Agent prior
to 10:00 a.m. (Vancouver time) or 11:00 a.m. (Calgary time) on such specified
date;

        (c)

the Escrow Agent receives a declaration signed by the depositary or, if the
direction identifies the depositary as acting on behalf of another person or
company in respect of the business combination, by that other person or company,
that

        (i)

the terms and conditions of the business combination have been met or waived;
and

        (ii)

the escrow securities have either been taken up and paid for or are subject to
an unconditional obligation to be taken up and paid for under the business
combination.

6.5        Escrow of New Securities

(1)

If you receive securities (new securities) of another issuer (successor issuer)
in exchange for your escrow securities, the new securities will be subject to
escrow in substitution for the tendered escrow securities, unless, immediately
after completion of the business combination,


  (a)

the successor issuer is an exempt issuer as defined in the National Policy;


FORM 5D ESCROW AGREEMENT Page 11 (as at June 14, 2010)    


--------------------------------------------------------------------------------


  (b)

the escrow holder was subject to a Value Security Escrow Agreement and is not a
Principal of the successor issuer; and

        (c)

the escrow holder holds less than 1% of the voting rights attached to the
successor issuer’s outstanding securities. (In calculating this percentage,
include securities that may be issued to the escrow holder under outstanding
convertible securities in both the escrow holder’s securities and the total
securities outstanding.)

6.6        Release from Escrow of New Securities

(1)

The Escrow Agent will send to a Securityholder share certificates or other
evidence of the Securityholder’s new securities as soon as reasonably
practicable after the Escrow Agent receives:

        (a)

a certificate from the successor issuer signed by a director or officer of the
successor issuer authorized to sign

        (i)

stating that it is a successor issuer to the Issuer as a result of a business
combination;

        (ii)

containing a list of the securityholders whose new securities are subject to
escrow under section 6.5;

        (iii)

containing a list of the securityholders whose new securities are not subject to
escrow under section 6.5;

        (b)

written confirmation from the Exchange that it has accepted the list of
Securityholders whose new securities are not subject to escrow under section
6.5.

        (2)

The escrow securities of the Securityholders, whose securities are not subject
to escrow under section 6.5, will be released, and the Escrow Agent will send
any share certificates or other evidence of the escrow securities in the
possession of the Escrow Agent in accordance with section 2.3.

        (3)

If your new securities are subject to escrow, unless subsection (4) applies, the
Escrow Agent will hold your new securities in escrow on the same terms and
conditions, including release dates, as applied to the escrow securities that
you exchanged.

        (4)

If the Issuer is a Tier 2 Issuer and the successor issuer is a Tier 1 Issuer,
the release provisions in section 3.1(4) relating to graduation will apply.


FORM 5D ESCROW AGREEMENT Page 12 (as at June 14, 2010)    


--------------------------------------------------------------------------------

PART 7           RESIGNATION OF ESCROW AGENT

7.1        Resignation of Escrow Agent

(1)

If the Escrow Agent wishes to resign as escrow agent, the Escrow Agent will give
written notice to the Issuer and the Exchange.

    (2)

If the Issuer wishes to terminate the Escrow Agent as escrow agent, the Issuer
will give written notice to the Escrow Agent and the Exchange.

    (3)

If the Escrow Agent resigns or is terminated, the Issuer will be responsible for
ensuring that the Escrow Agent is replaced not later than the resignation or
termination date by another escrow agent that is acceptable to the Exchange and
that has accepted such appointment, which appointment will be binding on the
Issuer and the Securityholders.

    (4)

The resignation or termination of the Escrow Agent will be effective, and the
Escrow Agent will cease to be bound by this Agreement, on the date that is 60
days after the date of receipt of the notices referred to above by the Escrow
Agent or Issuer, as applicable, or on such other date as the Escrow Agent and
the Issuer may agree upon (the “resignation or termination date”), provided that
the resignation or termination date will not be less than 10 business days
before a release date.

    (5)

If the Issuer has not appointed a successor escrow agent within 60 days of the
resignation or termination date, the Escrow Agent will apply, at the Issuer’s
expense, to a court of competent jurisdiction for the appointment of a successor
escrow agent, and the duties and responsibilities of the Escrow Agent will cease
immediately upon such appointment.

    (6)

On any new appointment under this section, the successor Escrow Agent will be
vested with the same powers, rights, duties and obligations as if it had been
originally named herein as Escrow Agent, without any further assurance,
conveyance, act or deed. The predecessor Escrow Agent, upon receipt of payment
for any outstanding account for its services and expenses then unpaid, will
transfer, deliver and pay over to the successor Escrow Agent, who will be
entitled to receive, all securities, records or other property on deposit with
the predecessor Escrow Agent in relation to this Agreement and the predecessor
Escrow Agent will thereupon be discharged as Escrow Agent.

    (7)

If any changes are made to Part 8 of this Agreement as a result of the
appointment of the successor Escrow Agent, those changes must not be
inconsistent with the Policy and the terms of this Agreement and the Issuer to
this Agreement will file a copy of the new Agreement with the Exchange.


FORM 5D ESCROW AGREEMENT Page 13 (as at June 14, 2010)    


--------------------------------------------------------------------------------

PART 8           OTHER CONTRACTUAL ARRANGEMENTS

8.1        Escrow Agent Not a Trustee

The Escrow Agent accepts duties and responsibilities under this Agreement, and
the escrow securities and any share certificates or other evidence of these
securities, solely as a custodian, bailee and agent. No trust is intended to be,
or is or will be, created hereby and the Escrow Agent shall owe no duties
hereunder as a trustee.

8.2        Escrow Agent Not Responsible for Genuineness

The Escrow Agent will not be responsible or liable in any manner whatever for
the sufficiency, correctness, genuineness or validity of any escrow security
deposited with it.

8.3        Escrow Agent Not Responsible for Furnished Information

The Escrow Agent will have no responsibility for seeking, obtaining, compiling,
preparing or determining the accuracy of any information or document, including
the representative capacity in which a party purports to act, that the Escrow
Agent receives as a condition to a release from escrow or a transfer of escrow
securities within escrow under this Agreement.

8.4        Escrow Agent Not Responsible after Release

The Escrow Agent will have no responsibility for escrow securities that it has
released to a Securityholder or at a Securityholder’s direction according to
this Agreement.

8.5        Indemnification of Escrow Agent

The Issuer and each Securityholder hereby jointly and severally agree to
indemnify and hold harmless the Escrow Agent, its affiliates, and their current
and former directors, officers, employees and agents from and against any and
all claims, demands, losses, penalties, costs, expenses, fees and liabilities,
including, without limitation, legal fees and expenses, directly or indirectly
arising out of, in connection with, or in respect of, this Agreement, except
where same result directly and principally from gross negligence, wilful
misconduct or bad faith on the part of the Escrow Agent. This indemnity survives
the release of the escrow securities, the resignation or termination of the
Escrow Agent and the termination of this Agreement.

8.6        Additional Provisions

(1)

The Escrow Agent will be protected in acting and relying reasonably upon any
notice, direction, instruction, order, certificate, confirmation, request,
waiver, consent, receipt, statutory declaration or other paper or document
(collectively referred to as “Documents”) furnished to it and purportedly signed
by any officer or person required to or entitled to execute and deliver to the
Escrow Agent any such Document in connection with this Agreement, not only as to
its due execution and the validity and effectiveness of its provisions, but also
as to the truth or accuracy of any information therein contained,


FORM 5D ESCROW AGREEMENT Page 14 (as at June 14, 2010)    


--------------------------------------------------------------------------------


which it in good faith believes to be genuine.

    (2)

The Escrow Agent will not be bound by any notice of a claim or demand with
respect thereto, or any waiver, modification, amendment, termination or
rescission of this Agreement unless received by it in writing, and signed by the
other Parties and approved by the Exchange, and, if the duties or
indemnification of the Escrow Agent in this Agreement are affected, unless it
has given its prior written consent.

    (3)

The Escrow Agent may consult with or retain such legal counsel and advisors as
it may reasonably require for the purpose of discharging its duties or
determining its rights under this Agreement and may rely and act upon the advice
of such counsel or advisor. The Escrow Agent will give written notice to the
Issuer as soon as practicable that it has retained legal counsel or other
advisors. The Issuer will pay or reimburse the Escrow Agent for any reasonable
fees, expenses and disbursements of such counsel or advisors.

    (4)

In the event of any disagreement arising under the terms of this Agreement, the
Escrow Agent will be entitled, at its option, to refuse to comply with any and
all demands whatsoever until the dispute is settled either by a written
agreement among the Parties or by a court of competent jurisdiction.

    (5)

The Escrow Agent will have no duties or responsibilities except as expressly
provided in this Agreement and will have no duty or responsibility under the
Policy or arising under any other agreement, including any agreement referred to
in this Agreement, to which the Escrow Agent is not a party.

    (6)

The Escrow Agent will have the right not to act and will not be liable for
refusing to act unless it has received clear and reasonable documentation that
complies with the terms of this Agreement. Such documentation must not require
the exercise of any discretion or independent judgment.

    (7)

The Escrow Agent is authorized to cancel any share certificate delivered to it
and hold such Securityholder’s escrow securities in electronic, or
uncertificated form only, pending release of such securities from escrow.

    (8)

The Escrow Agent will have no responsibility with respect to any escrow
securities in respect of which no share certificate or other evidence or
electronic or uncertificated form of these securities has been delivered to it,
or otherwise received by it.

8.7        Limitation of Liability of Escrow Agent

The Escrow Agent will not be liable to any of the Parties hereunder for any
action taken or omitted to be taken by it under or in connection with this
Agreement, except for losses directly, principally and immediately caused by its
bad faith, wilful misconduct or gross negligence. Under no circumstances will
the Escrow Agent be liable for any special, indirect, incidental, consequential,
exemplary, aggravated or punitive losses or damages hereunder, including any
loss of profits, whether foreseeable or unforeseeable. Notwithstanding the
foregoing or any other


FORM 5D ESCROW AGREEMENT Page 15 (as at June 14, 2010)    

--------------------------------------------------------------------------------

provision of this Agreement, in no event will the collective liability of the
Escrow Agent under or in connection with this Agreement to any one or more
Parties, except for losses directly caused by its bad faith or willful
misconduct, exceed the amount of its annual fees under this Agreement or the
amount of three thousand dollars ($3,000.00), whichever amount shall be greater.

8.8        Remuneration of Escrow Agent

The Issuer will pay the Escrow Agent reasonable remuneration for its services
under this Agreement, which fees are subject to revision from time to time on 30
days' written notice. The Issuer will reimburse the Escrow Agent for its
expenses and disbursements. Any amount due under this section and unpaid 30 days
after request for such payment, will bear interest from the expiration of such
period at a rate per annum equal to the then current rate charged by the Escrow
Agent, payable on demand.

8.9        Notice to Escrow Agent

The Issuer shall forthwith provide a copy of the Exchange Bulletin, confirmation
of listing and posting for trading of the subject escrowed shares or such other
relevant document to the Escrow Agent as it shall require in order to make the
required releases. No duty shall rest with the Escrow Agent to obtain this
information independently nor shall it be held liable for any loss, claim, suit
or action, howsoever caused by any delay in providing this information to it.

PART 9           INDEMNIFICATION OF THE EXCHANGE

9.1        Indemnification

(1)

The Issuer and each Securityholder jointly and severally:

      (a)

release, indemnify and save harmless the Exchange from all costs (including
legal cost, expenses and disbursements), charges, claims, demands, damages,
liabilities, losses and expenses incurred by the Exchange;

      (b)

agree not to make or bring a claim or demand, or commence any action, against
the Exchange; and

      (c)

agree to indemnify and save harmless the Exchange from all costs (including
legal costs) and damages that the Exchange incurs or is required by law to pay
as a result of any person’s claim, demand or action,

     

arising from any and every act or omission committed or omitted by the Exchange,
in connection with this Agreement, even if said act or omission was negligent,
or constituted a breach of the terms of this Agreement.

      (2)

This indemnity survives the release of the escrow securities and the termination
of this Agreement.


FORM 5D ESCROW AGREEMENT Page 16 (as at June 14, 2010)    


--------------------------------------------------------------------------------

PART 10           NOTICES

10.1      Notice to Escrow Agent

Documents will be considered to have been delivered to the Escrow Agent on the
next business day following the date of transmission, if delivered by fax, the
date of delivery, if delivered by hand during normal business hours or by
prepaid courier, or 5 business days after the date of mailing, if delivered by
mail, to the following:

Equity Financial Trust Company
1185 West Georgia Street, Suite 1620
Vancouver, BC V6E 4E6

Attention: Manager, Client Relations

Telecopy: (604) 696-9860

10.2      Notice to Issuer

Documents will be considered to have been delivered to the Issuer on the next
business day following the date of transmission, if delivered by fax, the date
of delivery, if delivered by hand or by prepaid courier, or 5 business days
after the date of mailing, if delivered by mail, to the following:

Manas Petroleum Corporation
Bahnhofstrasse 9, Postfach 155
CH-6341 Baar
Switzerland

Attention: President

Telecopy: 011 41 44 718 10 30

10.3      Deliveries to Securityholders

Documents will be considered to have been delivered to a Securityholder on the
date of delivery, if delivered by hand or by prepaid courier, or 5 business days
after the date of mailing, if delivered by mail, to the address on the Issuer’s
share register.

Any share certificates or other evidence of a Securityholder’s escrow securities
will be sent to the Securityholder’s address on the Issuer’s share register
unless the Securityholder has advised the Escrow Agent in writing otherwise at
least ten business days before the escrow securities are released from escrow.
The Issuer will provide the Escrow Agent with each Securityholder’s address as
listed on the Issuer’s share register.

10.4      Change of Address


FORM 5D ESCROW AGREEMENT Page 17 (as at June 14, 2010)    

--------------------------------------------------------------------------------


(1)

The Escrow Agent may change its address for delivery by delivering notice of the
change of address to the Issuer and to each Securityholder.

    (2)

The Issuer may change its address for delivery by delivering notice of the
change of address to the Escrow Agent and to each Securityholder.

    (3)

A Securityholder may change that Securityholder’s address for delivery by
delivering notice of the change of address to the Issuer and to the Escrow
Agent.

10.5      Postal Interruption

A party to this Agreement will not mail a Document if the party is aware of an
actual or impending disruption of postal service.

PART 11           GENERAL

11.1      Interpretation – “holding securities”

Unless the context otherwise requires, all capitalized terms that are not
otherwise defined in this Agreement, shall have the meanings as defined in
Policy 1.1 - Interpretation or in Policy 5.4 - Escrow, Vendor Consideration and
Resale Restrictions.

When this Agreement refers to securities that a Securityholder “holds”, it means
that the Securityholder has direct or indirect beneficial ownership of or
control or direction over the securities.

11.2      Enforcement by Third Parties

The Issuer enters this Agreement both on its own behalf and as trustee for the
Exchange and the Securityholders of the Issuer, and this Agreement may be
enforced by either the Exchange, or the Securityholders of the Issuer, or both.

11.3      Termination, Amendment, and Waiver of Agreement

(1)

Subject to subsection 11.3(3), this Agreement shall only terminate:

        (a)

with respect to all the Parties:

        (i)

as specifically provided in this Agreement;

        (ii)

subject to subsection 11.3(2), upon the agreement of all Parties; or

        (iii)

when the Securities of all Securityholders have been released from escrow
pursuant to this Agreement; and


FORM 5D ESCROW AGREEMENT Page 18 (as at June 14, 2010)    


--------------------------------------------------------------------------------


  (b)

with respect to a Party:

          (i)

as specifically provided in this Agreement; or

          (ii)

if the Party is a Securityholder, when all of the Securityholder’s Securities
have been released from escrow pursuant to this Agreement.


(2)

An agreement to terminate this Agreement pursuant to section 11.3(1)(a)(ii)
shall not be effective unless and until the agreement to terminate

      (a)

is evidenced by a memorandum in writing signed by all Parties;

      (b)

if the Issuer is listed on the Exchange, the termination of this Agreement has
been consented to in writing by the Exchange; and

      (c)

has been approved by a majority vote of securityholders of the Issuer excluding
in each case, Securityholders.

      (3)

Notwithstanding any other provision in this Agreement, the obligations set forth
in section 9.1 shall survive the termination of this Agreement and the
resignation or removal of the Escrow Agent.

      (4)

No amendment or waiver of this Agreement or any part of this Agreement shall be
effective unless the amendment or waiver:

      (a)

is evidenced by a memorandum in writing signed by all Parties;

      (b)

if the Issuer is listed on the Exchange, the amendment or waiver of this
Agreement has been approved in writing by the Exchange; and

      (c)

has been approved by a majority vote of securityholders of the Issuer excluding
in each case, Securityholders.

      (5)

No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision (whether similar or not), nor shall
any waiver constitute a continuing waiver, unless expressly provided.

11.4      Severance of Illegal Provision

Any provision or part of a provision of this Agreement determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable shall be deemed
stricken to the extent necessary to eliminate any invalidity, illegality or
unenforceability, and the rest of the Agreement and all other provisions and
parts thereof shall remain in full force and effect and be binding upon the
parties hereto as though the said illegal and/or unenforceable provision or part
thereof had never been included in this Agreement.


FORM 5D ESCROW AGREEMENT Page 19 (as at June 14, 2010)    

--------------------------------------------------------------------------------

11.5      Further Assurances

The Parties will execute and deliver any further documents and perform any
further acts reasonably requested by any of the Parties to this agreement which
are necessary to carry out the intent of this Agreement.

11.6      Time

Time is of the essence of this Agreement.

11.7      Consent of Exchange to Amendment

The Exchange must approve any amendment to this Agreement if the Issuer is
listed on the Exchange at the time of the proposed amendment.

11.8      Additional Escrow Requirements

A Canadian exchange may impose escrow terms or conditions in addition to those
set out in this Agreement.

11.9      Governing Laws

The laws of British Columbia and the applicable laws of Canada will govern this
Agreement.

11.10    Counterparts

The Parties may execute this Agreement by fax and in counterparts, each of which
will be considered an original and all of which will be one agreement.

11.11    Singular and Plural

Wherever a singular expression is used in this Agreement, that expression is
considered as including the plural or the body corporate where required by the
context.

11.12    Language

This Agreement has been drawn up in the English language at the request of all
parties. Cet acte a été rédigé en anglais à la demande de toutes les parties.

11.13    Benefit and Binding Effect

This Agreement will benefit and bind the Parties and their heirs, executors,
administrators, successors and permitted assigns and all persons claiming
through them as if they had been a Party to this Agreement.

11.14    Entire Agreement


FORM 5D ESCROW AGREEMENT Page 20 (as at June 14, 2010)    

--------------------------------------------------------------------------------

This is the entire agreement among the Parties concerning the subject matter set
out in this Agreement and supersedes any and all prior understandings and
agreements.

11.15    Successor to Escrow Agent

Any corporation with which the Escrow Agent may be amalgamated, merged or
consolidated, or any corporation succeeding to the business of the Escrow Agent
will be the successor of the Escrow Agent under this Agreement without any
further act on its part or on the part or any of the Parties, provided that the
successor is recognized by the Exchange.

The Parties have executed and delivered this Agreement as of the date set out
above.

EQUITY FINANCIAL TRUST COMPANY

/s/ Sandy Hunter   Authorized signatory       /s/ Jayden Ashbee   Authorized
signatory  

MANAS PETROLEUM CORPORATION

/s/ Peter-Mark Vogel       Peter-Mark Vogel, CEO   Authorized signatory      
/s/ Ari Muljana       Ari Muljana, CFO   Authorized signatory  


FORM 5D ESCROW AGREEMENT Page 21 (as at June 14, 2010)    


--------------------------------------------------------------------------------

RESOURCES & TECHNOLOGY CORP.

/s/ Michael Velletta       Michael Velletta   Authorized signatory  

 

 

If the Security holder is an individual:

Signed, sealed and delivered by )   Heinz Scholz in the presence of: )     )  
Ari Muljana )   Name )     )   /s/ Ari Muljana ) /s/ Heinz Scholz Address )
HEINZ SCHOLZ   )   Hirzenbachstrasse 77, 8051 Zurich, Switzerland )     )     )
  CFO )   Occupation )  


FORM 5D ESCROW AGREEMENT Page 22 (as at June 14, 2010)    


--------------------------------------------------------------------------------


Signed, sealed and delivered by )   Michael J. Velletta in the presence of: )  
  )   Ari Muljana, CFO )   Name )     )   /s/ Ari Muljana ) /s/ Michael J.
Velletta Address ) MICHAEL J. VELLETTA   )   Hirzenbachstrasse 77, 8051 Zurich,
Switzerland )     )     )   CFO )   Occupation )               Signed, sealed
and delivered by )   Richard Schenz in the presence of: )     )   Ari Muljana )
  Name )     )   /s/ Ari Muljana ) /s/ Richard Schenz Address ) RICHARD SCHENZ  
)   Hirzenbachstrasse 77, 8051 Zurich, Switzerland )     )     )   CFO )  
Occupation )  


FORM 5D ESCROW AGREEMENT Page 23 (as at June 14, 2010)    


--------------------------------------------------------------------------------


Signed, sealed and delivered by )   Werner Ladwein in the presence of: )     )  
Ari Muljana )   Name )     )   /s/ Ari Muljana ) /s/ Werner Ladwein Address )
WERNER LADWEIN   )   Hirzenbachstrasse 77, 8051 Zurich, Switzerland )     )    
)   CFO )   Occupation )         Signed, sealed and delivered by )   Peter-Mark
Vogel in the presence of: )     )   Ari Muljana, CFO )   Name )     )   /s/ Ari
Muljana ) /s/ Peter-Mark Vogel Address ) PETER-MARK VOGEL   )  
Hirzenbachstrasse 77, 8051 Zurich, Switzerland )     )     )   CFO )  


FORM 5D ESCROW AGREEMENT Page 24 (as at June 14, 2010)    


--------------------------------------------------------------------------------


Occupation )       Signed, sealed and delivered by )   Ari Muljana in the
presence of: )     )   Roger Jenni, Corporate Secretary )   Name )     )   /s/
Roger Jenni ) /s/ Ari Muljana Address ) ARI MULJANA   )   Alte Landtrasse 15,
8802 Kilchberg, Switzerland )     )     )   Senior Finance Manager )  
Occupation )     )   Signed, sealed and delivered by )   Roger Jenni in the
presence of: )     )   Ari Muljana, CFO )   Name )     )   /s/ Ari Muljana ) /s/
Roger Jenni Address ) ROGER JENNI   )   Hirzenbachstrasse 77, 8051 Zurich,
Switzerland )     )     )   CFO )   Occupation )  


FORM 5D ESCROW AGREEMENT Page 25 (as at June 14, 2010)    


--------------------------------------------------------------------------------


Schedule “A” to Escrow Agreement

Securityholder

Name: Heinz Scholz

Signature: /s/ Heinz Scholz

Address for Notice:

Seegartenstrasse 45, 8810 Horgen, Switzerland

Email.: hjs@manaspetroleum.com

Securities:

Class and Type
(i.e. Value Securities or
Surplus Securities) Number

Certificate(s) (if applicable)

Value Common Shares 20,059,387              


FORM 5D ESCROW AGREEMENT Page 26 (as at June 14, 2010)    


--------------------------------------------------------------------------------

Securityholder

Name: Michael J. Velletta

Signature: /s/ Micahel J. Velletta

Address for Notice:

4th floor, 931 Fort Street
Victoria, British Colombia V8V 3K3, Canada

Securities:

Class and Type
(i.e. Value Securities or
Surplus Securities) Number

Certificate(s) (if applicable)

Value Common Shares nil              


FORM 5D ESCROW AGREEMENT Page 27 (as at June 14, 2010)    


--------------------------------------------------------------------------------

Securityholder

Name: Resource & Technology Corp.

Signature: /s/ Michael J. Velletta

Address for Notice:

4th floor, 931 Fort Street
Victoria, British Colombia V8V 3K3, Canada
Email: mvelletta@manaspetroleum.com

Securities:

Class and Type
(i.e. Value Securities or
Surplus Securities) Number

Certificate(s) (if applicable)

Value Common Shares 2,750,000              


FORM 5D ESCROW AGREEMENT Page 28 (as at June 14, 2010)    


--------------------------------------------------------------------------------

UNDERTAKING OF HOLDING COMPANY

TO: THE TSX VENTURE EXCHANGE

Resource & Technology Corp. (the “Securityholder”) has subscribed for and
purchased, as principal, 2,750,000 Common Shares of Manas Petroleum Corporation
(the “Escrowed Securities”). The Escrowed Securities will be held in escrow as
detailed in the escrow agreement entered into between Manas Petroleum
Corporation (the “Issuer”), Equity Financial Trust Company and the
Securityholder.

The undersigned Securityholder undertakes that, to the extent reasonably
possible, it will not permit or authorize its securities to be issued or
transferred, nor will it otherwise authorize any transaction involving any of
its securities that could reasonably result in a change of its control without
the prior consent of the TSX Venture Exchange, as long as any Escrowed
Securities remain held or are required to be held in escrow.

DATED this 3rd day of May 2011.

  Resource & Technology Corp.   (Name of Securityholder - please print)      
/s/ Michael J. Velletta   (Authorized Signature)       Chairman   (Official
Capacity - please print)       Michael Velletta   (Please print here name of
individual whose signature   appears above)


FORM 5D ESCROW AGREEMENT Page 29 (as at June 14, 2010)    


--------------------------------------------------------------------------------

The Securityholder is directly controlled by the undersigned who undertakes
that, to the extent reasonably possible, he will not permit or authorize
securities of the Securityholder to be issued or transferred, nor otherwise
carry out any transaction that could reasonably result in a change of control of
the Securityholder without the prior consent of the TSX Venture Exchange, as
long as any Escrowed Securities remain held or are required to be held in
escrow.

DATED this 3rd day of May 2011.

  Michael Velletta   (Name of Controlling Securityholder – please print)      
/s/ Michael Velletta   (Signature)


FORM 5D ESCROW AGREEMENT Page 30 (as at June 14, 2010)    


--------------------------------------------------------------------------------

Securityholder

Name: Richard Schenz

Signature: /s/ Richard Schenz

 Address for Notice:

Hauptstrasse 70, 2372 Giesshuebl, Austria

Email: rschenz@manaspetroleum.com

Securities:

Class and Type
(i.e. Value Securities or
Surplus Securities) Number

Certificate(s) (if applicable)

Value Common Shares nil              


FORM 5D ESCROW AGREEMENT Page 31 (as at June 14, 2010)    


--------------------------------------------------------------------------------

Securityholder

Name: Werner Ladwein

Signature: /s/ Werner Ladwein

Address for Notice:

Wenhartgasse 27, 1210 Vienna, Austria

Email: wladwein@manaspetroleum.com

Securities:

Class and Type
(i.e. Value Securities or
Surplus Securities) Number

Certificate(s) (if applicable)

Value Common Shares nil              


FORM 5D ESCROW AGREEMENT Page 32 (as at June 14, 2010)    


--------------------------------------------------------------------------------

Securityholder

Name: Peter-Mark Vogel

Signature: /s/ Peter-Mark Vogel

Address for Notice:

Haabweg 2, 8806 Baech, Switzerland

Email: mvogel@manaspetroleum.com

Securities:

Class and Type
(i.e. Value Securities or
Surplus Securities) Number

Certificate(s) (if applicable)

Value Common Shares 15,966,132              


FORM 5D ESCROW AGREEMENT Page 33 (as at June 14, 2010)    


--------------------------------------------------------------------------------

Securityholder

Name: Ari Muljana

Signature: /s/ Ari Muljana

Address for Notice:

Hirzenbachstrasse 77, 8051 Zurich, Switzerland

Email: amuljana@manaspetroleum.com

Securities:

Class and Type
(i.e. Value Securities or
Surplus Securities) Number

Certificate(s) (if applicable)

Value Common Shares nil              


FORM 5D ESCROW AGREEMENT Page 34 (as at June 14, 2010)    


--------------------------------------------------------------------------------

Securityholder

Name: Roger Jenni

Signature: /s/ Roger Jenni

Address for Notice:

Alte Landstrasse 15, 8802 Kilchberg, Switzerland

 Email: roger.jenny@manaspetroleum.com

 Securities:

Class and Type
(i.e. Value Securities or
Surplus Securities) Number

Certificate(s) (if applicable)

Value Common Shares 100,000              


FORM 5D ESCROW AGREEMENT Page 35 (as at June 14, 2010)    


--------------------------------------------------------------------------------

SCHEDULE B(1) – TIER 1 VALUE SECURITY ESCROW AGREEMENT

RELEASE OF SECURITIES

Timed Release


Release Dates
Percentage of Total
Escrowed Securities to be
Released Total Number of Escrowed
Securities to be Released
[Insert date of Exchange Bulletin] 25% 9,718,879 [Insert date 6 months following
Exchange Bulletin] 25% 9,718,880 [Insert date 12 months following Exchange
Bulletin] 25% 9,718,879 [Insert date 18 months following Exchange Bulletin] 25%
9,718,881 TOTAL 100% 38,875,519

*In the simplest case where there are no changes to the escrow securities
initially deposited and no additional escrow securities, then the release
schedule outlined above results in the escrow securities being released in equal
tranches of 25%.


FORM 5D ESCROW AGREEMENT Page 36 (as at June 14, 2010)    

--------------------------------------------------------------------------------

SCHEDULE B(2) – TIER 2 VALUE SECURITY ESCROW AGREEMENT

RELEASE OF SECURITIES

Timed Release


Release Dates Percentage of Total Escrowed
Securities to be Released Total Number of Escrowed
Securities to be Released [Insert date of Exchange Bulletin] 10% 3,887,551
[Insert date 6 months following Exchange Bulletin] 15% 5,831,328 [Insert date 12
months following Exchange Bulletin] 15% 5,831,328 [Insert date 18 months
following Exchange Bulletin] 15% 5,831,328 [Insert date 24 months following
Exchange Bulletin] 15% 5,831,328 [Insert date 30 months following Exchange
Bulletin] 15% 5,831,328 [Insert date 36 months following Exchange Bulletin] 15%
5,831,328 TOTAL 100% 38,875,519

*In the simplest case where there are no changes to the escrow securities
initially deposited and no additional escrow securities, the release schedule
outlined above results in the escrow securities being released in equal tranches
of 15% after completion of the release on the date of the Exchange Bulletin.


FORM 5D ESCROW AGREEMENT Page 37 (as at June 14, 2010)    

--------------------------------------------------------------------------------

SCHEDULE B(5)

UNDERTAKING OF HOLDING COMPANY

TO:      THE TSX VENTURE EXCHANGE

________________________ (the “Securityholder”) has subscribed for and agreed to
purchase, as principal, ________ Common Shares of Manas Petroleum Corporation
(the “Escrowed Securities”). The Escrowed Securities will be held in escrow as
detailed in the escrow agreement entered into between Manas Petroleum
Corporation (the “Issuer”), Equity Financial Trust Company and the
Securityholder.

The undersigned Securityholder undertakes that, to the extent reasonably
possible, it will not permit or authorize its securities to be issued or
transferred, nor will it otherwise authorize any transaction involving any of
its securities that could reasonably result in a change of its control without
the prior consent of the TSX Venture Exchange, as long as any Escrowed
Securities remain held or are required to be held in escrow.

DATED this _________________ day of ___________.

      (Name of Securityholder - please print)  

 

 

 

 

(Authorized Signature)

 

 

 

 

 

(Official Capacity - please print)

 

 

 

 

 

(Please print here name of individual whose signature appears above)


FORM 5D ESCROW AGREEMENT Page 38 (as at June 14, 2010)    


--------------------------------------------------------------------------------

The Securityholder is directly controlled by the undersigned who undertakes
that, to the extent reasonably possible, he will not permit or authorize
securities of the Securityholder to be issued or transferred, nor otherwise
carry out any transaction that could reasonably result in a change of control of
the Securityholder without the prior consent of the TSX Venture Exchange, as
long as any Escrowed Securities remain held or are required to be held in
escrow.

DATED this __________________ day of _________.

      (Signature)           (Name of Controlling Securityholder – please print)
          (Signature)           (Name of Controlling Securityholder – please
print)


FORM 5D ESCROW AGREEMENT Page 39 (as at June 14, 2010)    


--------------------------------------------------------------------------------